         Case 4:16-cr-40025-TSH Document 227 Filed 11/26/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                )
                                        )
            v.                          )      CRIM. NO. 16-40025-TSH
                                        )
IVAN CRUZ-RIVERA                        )


                 MOTION TO EXCLUDE LATE-DISCLOSED EVIDENCE

     Counsel for the defendant Ivan Cruz-Rivera respectfully

moves this Court to exclude evidence lately disclosed to the

defense that was derived from cell phones seized from the

defendant on October 4, 2013.

     As grounds for this motion, counsel states that on November

20, counsel received via FedEx a letter from the U.S. Attorney’s

Office disclosing that it had obtained warrants to search the

cell phones seized from the defendant Ivan Cruz-Rivera.             The

warrant applications showed that they had been applied for on

November 13, 2018 and were executed on November 18, 2018.1

     The government now seeks to use at trial at least some of

the evidence that it recovered pursuant to these search warrants,

specifically text message exchanges allegedly between the

defendant and the government’s cooperating witness.             A second

disclosure of data recovered from the cell phones was delivered

to defense counsel on today’s date and was apparently sent via



     1
          Copies of the search warrant applications are attached.

                                      -1-
      Case 4:16-cr-40025-TSH Document 227 Filed 11/26/18 Page 2 of 4



FedEx on November 23, the day after Thanksgiving.         Counsel is not

aware whether the government desires to introduce any of the

evidence at trial disclosed to counsel today.

     Rule 16(a)(1) of the Federal Rules of Criminal Procedure,

Local Rule 116.1(c)(1)(A), and fundamental fairness require that

all evidence recovered from the defendant’s phones be completely

excluded from this trial, most particularly any recorded

statements of the defendant located on the phones at issue.            The

government’s decision not to seek search warrants for the

telephones until mid-November, approximately three weeks before

this trial, and after the final pretrial conference was held, is

inexcusable.   The defendant has no opportunity to file a motion

to suppress the evidence unless a trial continuance is granted.

This trial has already been postponed several times in order to

resolve suppression issues that were litigated long ago.           It is

quite obvious that the government should have obtained any

warrant for these phones literally years ago, as they have been

in the government’s possession for more than five years.

     F.R.Cr.P. 16(a)(1)(B)(i) makes any relevant written

statement by the defendant discoverable if the statement is

within the custody or control of the government and the existence

of the statement could become known to the government attorney

through the exercise of due diligence.       Local Rule 116.1 makes

any such statement part of automatic discovery, which should be


                                   -2-
         Case 4:16-cr-40025-TSH Document 227 Filed 11/26/18 Page 3 of 4



turned over after arraignment within the time set by the court

for automatic discovery.        In other words, this evidence should

have been disclosed to the defense approximately two and one-half

years ago.     The withholding of this material is highly

prejudicial to the defendant and to counsel’s trial preparation,

particularly as the statements recently disclosed are not in

English and counsel must have them translated.            See United states

v. Lanoue, 71 F.3d 966 (1st Cir. 1995)(convictions reversed after

government withheld defendant’s recorded statements to a defense

witness and then used them at trial during cross-examination of

the defense witness).

     Wherefore, for the reasons stated above, counsel for the

defendant Ivan Cruz-Rivera moves that all statements and other

information recovered from the defendant’s phones following

execution of search warrants in November 2018 be excluded at

trial.

                                            Respectfully submitted

                                            By his attorney,

                                            /s/ Syrie D. Fried
                                            Syrie D. Fried
                                            Good Schneider Cormier & Fried
                                            83 Atlantic Avenue
                                            Boston, MA 02110
                                            (617) 523-5933




                                      -3-
      Case 4:16-cr-40025-TSH Document 227 Filed 11/26/18 Page 4 of 4



                        CERTIFICATE OF SERVICE

     I, Syrie D. Fried, do hereby certify that this motion has

been filed electronically and that it will be served

electronically on registered ECF participants as identified on

the Notice of Electronic Filing (NEF) on November 26, 2018.



                                         /s/ Syrie D. Fried




                                   -4-
